Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 1 of 11 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Chris Carson, Esq., SBN 280048
         Raymond Ballister Jr., Esq., SBN 111282
           Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
 
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 
           Antonio Fernandez,                         Case No.
 
                   Plaintiff,
                                                   Complaint For Damages And
             v.                                       Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
           Wind Chime Properties, L.P., a             Act; Unruh Civil Rights Act
        California Limited Partnership;
           White Spring Associates, Inc., a
        California Corporation;
           Jimenez Brothers Enterprises,
        Inc., a California Corporation; and
           Does 1-10,
 
                   Defendants.
 
 
               Plaintiff Antonio Fernandez complains of Wind Chime Properties, L.P.,
 
       a California Limited Partnership; White Spring Associates, Inc., a California
 
       Corporation; Jimenez Brothers Enterprises, Inc., a California Corporation; and
 
       Does 1-10 (“Defendants”), and alleges as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. He is

                                                 
                                                  
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 2 of 11 Page ID #:2
       

     paralyzed from the waist down and uses a wheelchair for mobility.
         2. Defendants Wind Chime Properties, L.P. and White Spring Associates,
     Inc. owned the real property located at or about 1670 Indian Hills, Pomona,
     California, in December 2018.
         3. Defendant Wind Chime Properties, L.P. and White Spring Associates,
     Inc. own the real property located at or about 1670 Indian Hills, Pomona,
     California, currently.
         4. Defendant Jimenez Brothers Enterprises, Inc. owned Jimenez Ranch
     Market located at or about 1670 Indian Hills, Pomona, California, in
    December 2018.
        5. Defendant Jimenez Brothers Enterprises, Inc. owns Jimenez Ranch
    Market (“Market”) located at or about 1670 Indian Hills, Pomona, California,
    currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                               
                                                
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 3 of 11 Page ID #:3
       

         8. Pursuant to supplemental jurisdiction, an attendant and related cause
     of action, arising from the same nucleus of operative facts and arising out of
     the same transactions, is also brought under California’s Unruh Civil Rights
     Act, which act expressly incorporates the Americans with Disabilities Act.
         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Market in December 2018 to shop.
        11.The Market is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Paths of travel are one of the facilities, privileges and advantages offered
    by Defendants to patrons of the Market.
        13.Unfortunately, even though ambulatory customers at the Market can
    enter the business and immediately go through a turnstile to enter the sales
    floor, persons with disabilities are forced to travel to the other side of the
    Market to gain access to the sales floor.
        14.This is frustrating for plaintiff because there is a swinging gate with an
    ADA placard on it that is located next to the turnstile. Unfortunately, the
    defendants keep the swinging gate locked. As a result, plaintiff is unable to
    enter the sales floor immediately upon entering the Market. On the day of
    plaintiff’s visit, in fact, an employee unlocked the gate for the plaintiff so that
    he could easily enter the sales floor.
        15.The defendants do not have a policy or practice of keeping the swinging
    gate unlocked for persons with disabilities.
        16.One of the facilities, privileges or advantages enjoyed by customers at
    the Market is an electronic point of sale machine that has a display screen with


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 4 of 11 Page ID #:4
       

     directions and information for the customer, a card reader to take credit cards
     and buttons to be pressed. This permits easy and private transaction
     opportunities to customers at the Market.
         17.Unfortunately, the display screen is mounted so that it is not visible by a
     wheelchair user. The information on the display screen is not visible from a
     viewpoint 40 inches above the floor. Moreover, the display screen is angled
     away from the viewer by about 45 degrees and the center line of the display
     screen is located 46 inches above the floor.
         18.On information and belief, plaintiff alleges that this point of sale
    machine was installed sometime after 1995 and is, therefore, subject to
    California Accessibility Standards in addition to ADA standards.
        19.Another facility, privilege or advantage enjoyed by customers at the
    Market is a check writing surface located at the registers. This provides a
    convenient surface to write checks, sign receipts, place a wallet or other objects
    or anything else during a transaction.
        20.Unfortunately, the check writing surface is located about 42 inches
    above the floor and is, therefore, not accessible to wheelchair users.
        21.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        22.Ticket dispensers in the meat department are also one of the facilities,
    privileges and advantages offered by Defendants to patrons of the Market.
        23.Meanwhile, there is a ticket dispenser placed on the counter of the meat
    department for patrons to take a serving number.
        24.However, the ticket dispenser is located about 56 inches above the
    finish floor. Additionally, there is an obstruction in front of the counter in the
    meat department. The defendants place soda in front of the meat counter,
    which made it even more difficult to reach up to the ticket dispenser. Finally,


                                                
                                                 
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 5 of 11 Page ID #:5
       

     the glass area of the counter bows outward, which also serves as an obstruction
     for plaintiff.
         25.Plaintiff personally encountered these barriers.
         26.This inaccessible facility denied the plaintiff full and equal access and
     caused him difficulty.
         27.Restrooms are one of the facilities, privileges, and advantages offered
     by Defendants to patrons of the Market.
         28.Even though the plaintiff did not personally confront the barriers in the
     restroom, the restroom mirror is mounted on the wall so that its bottom edge
    is more than 40 inches above the finish floor. In fact, the restroom mirror is
    about 57 inches high.
        29.The grab bars are 38 inches above the floor and beyond the maximum
    height permitted.
        30.The plumbing underneath the sink is not wrapped to protect against
    burning contact.
        31.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        32.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        33.The mirror could be lowered at little to no cost.
        34.Insulation can be installed under the sink at a cost of no more than $25.
        35.The swinging gate at the entrance of the Market could be left unlocked.
        36.Plaintiff will return to the Market to avail himself of their goods or


                                                
                                                 
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 6 of 11 Page ID #:6
       

     services and to determine compliance with the disability access laws. He is
     currently deterred from doing so because of his knowledge of the existing
     barriers. If the barriers are not removed, the plaintiff will face unlawful and
     discriminatory barriers again.
         37.Given the obvious and blatant nature of the barriers and violations
     alleged herein, the plaintiff alleges, on information and belief, that there are
     other violations and barriers on the site that relate to his disability. Plaintiff will
     amend the complaint, to provide proper notice regarding the scope of this
     lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        38.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        39.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,     facilities,   privileges,    advantages,      or


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 7 of 11 Page ID #:7
       

                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
               b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
               c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
        40.Where a clear floor or ground space allows a parallel approach to an
    element and the high side reach is over an obstruction, the height of the
    obstruction shall be 34 inches maximum and the depth of the obstruction shall
    be 24 inches maximum. The high side reach shall be 48 inches maximum for
    a reach depth of 10 inches maximum. Where the reach depth exceeds 10
    inches, the high side reach shall be 46 inches maximum for a reach of 24
    inches maximum. 2010 Standards § 308.3.2.
        41.Here, the meat department ticket dispenser was in excess of the heights
    allowed by law.
        42.Under the ADA, when a place of public accommodation offers a facility,
    privilege, or advantage to its customers, it must offer full and equal enjoyment
    of the same to persons with disabilities. 42 USC 12182(a).
        43.Here, the electronic point of sale machine made available to customers


                                               
                                                
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 8 of 11 Page ID #:8
       

     is a distinct facility, privilege or advantage and, therefore, must be accessible
     to persons with disabilities also.
         44.While there is no explicit access standard for “point of sale machines,”
     the most analogous standard for display screens on such devices is found at
     section 707.7.1 of the 2010 Standards. Under that standard, the display
     screen must be visible from a viewpoint 40 inches above the floor. The
     California Building Code (CBC) is more explicit, directly addressing point of
     sale machines.
         45.Since the 1995 version of the CBC—and continuing to this date—point
    of sales machines were required to be accessible to persons with disabilities.
    Under the CBC, where point of sale machines are provided at the accessible
    check stands, sales or service counters, the display screen must be visible from
    a viewpoint 40 inches above the floor. If the display screen is mounted
    vertically (or tipped away from the viewer less than 30 degrees) the center line
    of the display screen shall not be more than 52 inches above the floor. 11B-
    707.7.1.1. If the display screen is angled or tipped away from the viewer by
    more than 30 degrees but less than 60 degrees, then the center line of the
    display screen shall not be more than 44 inches above the floor. 11B-
    707.7.1.2. Finally, if the display screen is mounted horizontally (or tipped
    away from the viewer by more 60 degrees) then then the center line of the
    display screen shall not be more than 34 inches above the floor. This has been
    the accessibility standard in all versions of the CBC since 1995.
        46.In the 1995 CBC, that standard as found at section 3105A(g)5. In the
    1998 through 2013 versions of the CBC, that standard was found at section
    1117B.7.5. Currently, that standard is found at section 11B-707.7.1.
        47.By failing to provide an accessible point of sale machine, the defendants
    have violated the law.
        48.Under the ADA, when a place of public accommodation offers a facility,


                                               
                                                
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 9 of 11 Page ID #:9
       

     privilege, or advantage to its customers, it must offer full and equal enjoyment
     of the same to persons with disabilities. 42 USC 12182(a).
         49.Here, the check writing surface at the Market made available to
     customers is a distinct facility, privilege or advantage and, therefore, must be
     accessible to persons with disabilities also. Under the ADA Standards, check
     writing surfaces—which constitute “work surfaces”—whether located at
     check-out aisles or at sales counters must be located between 28 inches and 34
     inches above the floor. See 2010 Standards 902.3, 904.3.3.
         50.Here, by failing to provide an accessible check-writing surface, the
    defendants have violated the law.
        51.Mirrors shall be mounted with the bottom edge of the reflecting surface
    no higher than 40 inches above the finish floor. 2010 Standards § 603.3.
        52.Here, the mirror is mounted higher than the maximum permitted and is
    a violation of the ADA.
        53.Grab bars at the toilet must be mounted between 33 and 36 inches in
    height. 2010 Standards § 609.4.
        54.Here, the failure to ensure that the grab bars were mounted within the
    range required by the ADA is a violation of the law.
        55.Hot water and drain pipes under lavatories must be insulated or
    otherwise configured to protect against contact. 2010 Standards §606.5.
        56.Here, the failure to wrap the plumbing underneath the sink is a violation
    of the ADA.
        57.Accessible routes shall coincide with or be located in the same area as
    general circulation paths. Where the circulation paths are interior, required
    accessible routes shall also be interior. 2010 Standards §206.3.
        58.Here, even though ambulatory customers can immediately enter the
    sales floor upon entering the Market, persons with disabilities who are in
    wheelchairs are not able to do so because the defendants keep the swinging


                                               
                                                
       Complaint
       
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 10 of 11 Page ID #:10
        

      gate located next to the turnstile locked.
          59.The Safe Harbor provisions of the 2010 Standards are not applicable
      here because the conditions challenged in this lawsuit do not comply with the
      1991 Standards.
          60.A public accommodation must maintain in operable working condition
      those features of its facilities and equipment that are required to be readily
      accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
          61.Here, the failure to ensure that the accessible facilities were available
      and ready to be used by the plaintiff is a violation of the law.
  
     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
     RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
     Code § 51-53.)
         62.Plaintiff repleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
     Civ. Code §51(b).
         63.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         64.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         65.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each


                                                
                                                 
        Complaint
        
Case 2:18-cv-10625-DMG-KS Document 1 Filed 12/26/18 Page 11 of 11 Page ID #:11
        

      responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
      (c).
   
               PRAYER:
               Wherefore, Plaintiff prays that this Court award damages and provide
      relief as follows:
             1.For injunctive relief, compelling Defendants to comply with the
      Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
      plaintiff is not invoking section 55 of the California Civil Code and is not
     seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
     damages and a statutory minimum of $4,000.
            3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: December 18, 2018            CENTER FOR DISABILITY ACCESS
  
  
                                         By: ____________________________________
                                               Chris Carson, Esq.
                                                  Attorney for plaintiff
  
  
  
  
  
  
  
  


                                                 
                                                  
        Complaint
        
